Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry Edward Hendricks appeals the district court’s orders adopting the recommendation of the magistrate judge and denying Hendricks’ petition for a writ of audita querela and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hendricks v. McMaster, No. 3:09-cv-01924-DCN (D.S.C. Sept. 17, 2009; Jan. 14, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.